DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
This is in response to applicant’s amendment/response filed on 07/05/2022, which has been entered and made of record. Claims 17, 18, 24, 25, 31 and 32 have been amended. Claims 17-36 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 22, 24, 29, 31, 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bulman et al. (US 20030051255) in view of Strietzel et al. (US 20090132371).
Regarding claim 17, Bulman discloses A method comprising: obtaining a predefined user-specific expression model representative of the face of a user based on the sensor data (Bulman, “[0067] For example, an image or representation of the user or third person is provided to the set top box, for example by memory card, telecommunications link, boot disk, or captured through a camera or scanner. Further, the image or representation may be included in a multidimensional model, allowing a full range of rendering options, including rotations. Further, the model itself may be subject to alterations, such as to morph the image in a desired manner. [0231] First, an sequence of images of a human subject head is obtained by means of a video camera 14 or other electronic imaging system.”); 
determining expression parameters for the user having an expression, wherein the expression parameters correspond to the expression for the user- specific expression model (Bulman, “[0032] Another embodiment of the invention provides a system and method for producing an electronic image of an animated subject in which distinctive characteristics of a portion of one subject are imposed upon or integrated within a model of the corresponding portion of another subject or a generic subject. Thus, the model may be modified with the characteristic parameters. Typically, these parameters or characteristics are extracted by analysis of an image of the subject. [0036] According to a third embodiment, one or more images of the subject are analyzed to extract distinctive or characteristic parameters, which are subsequently used to control a model for presentation.”); 
mapping the expression parameters to a representation of a pre-defined animation of a generic digital character; and animating the digital character representing the user using the mapped animation parameters (Bulman, “[0032] Another embodiment of the invention provides a system and method for producing an electronic image of an animated subject in which distinctive characteristics of a portion of one subject are imposed upon or integrated within a model of the corresponding portion of another subject or a generic subject. Thus, the model may be modified with the characteristic parameters. [0047] Thus, the face image information may be mapped onto a three dimensional generic facial model, and then projected into different orientations. Further, facial features may be animated to produce facial expressions not included in the original data set(s).”).
On the other hand, Bulman fails to explicitly disclose but Strietzel discloses obtaining a predefined user-specific expression model representative of the face of a user based on the sensor data, wherein the user-specific expression model is based on a set of user-generic blendshapes and user-specific blendshape weights applied to the user- generic blendshapes; (Strietzel, “[0105] In still other embodiments, the input image data 114 can comprise complete 3D image data, such as a previously-generated 3D face mask generated by the individualized 3D head model generation system 100 or by other 3D head model generation systems. In some embodiments, the complete 3D image data can be generated by a 3D digital camera. [0044] FIGS. 3C-3G illustrate exemplary blendshapes usable for controlling the animation of an individualized 3D head model having an associated animation rig. [0129] blendshapes can be created that explicitly define the position of the vertices for a given head animation or facial expression. [0252] It should be appreciated by one of ordinary skill in the art, based on the disclosure herein, that expressions can be generated by adding one or more blendshapes, as described in connection with FIGS. 3C-3G”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bulman and Strietzel. That is, applying the blendshape based face expressions of Strietzel to the human subject head of Bulman. The motivation/ suggestion would have been to provide improved systems and methods for generating individualized three-dimensional (3D) models of a human head (Strietzel, [0017]), and A weighted combination of individual blendshapes can advantageously be used to create substantially life-like facial animation that is smooth and continuous (Strietzel, [0129]).
Regarding claim(s) 24, it recites similar limitations as claim 17, except that it further recites “A non-transitory computer readable medium comprising computer readable code executable by one or more processors”.
Bulman further discloses A non-transitory computer readable medium comprising computer readable code executable by one or more processors (Bulman, “[0006] The game player includes a processor, which executes the video game program. [0037] The subject image may also be captured and automatically processed in a kiosk, for example in a retail center, and delivered to a user by means of a non-volatile memory cartridge, magnetic or optical disk storage, or other format.”).
Regarding claim 31, it recites similar limitations as claim 24, thus is rejected under similar rational as claim 24.
Regarding claim 22, Bulman in view of Strietzel discloses The method of claim 17.
On the other hand, Bulman fails to explicitly disclose but Strietzel discloses wherein the expression parameters comprise blendshape weights associated with expression characteristics (Bulman, “[0129] Starting from a neutral head pose, individual blendshapes can be added with different weights to create a final expression target. A weighted combination of individual blendshapes can advantageously be used to create substantially life-like facial animation that is smooth and continuous. [0131] In certain embodiments, the weight of the blendshape can be used to control the degree of the target expression”). The same motivation of claim 17 applies here. 
Regarding claims 29, 35, they are interpreted and rejected under the same reason as claim 22.
Claim 18, 23, 25, 30, 32, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bulman et al. (US 20030051255) in view of Strietzel et al. (US 20090132371), and further in view of Farrer et al. (US 20120176379).
Regarding claim 18, Bulman in view of Strietzel discloses The method of claim 17, wherein the user-specific expression model is obtained, has been disclosed.
On the other hand, Bulman in view of Strietzel fails to explicitly disclose but Farrer discloses the image data is obtained based on the sensor data comprises a 2D image and a 3D depth map (Farrer, “[0043] As is described above, the output of the 3-D camera 104 comprises a series of frames (indexed by n=1, 2, . . . , N), for example, at 24 or 30 frames per second. The resulting frames can include a sequence of 2-D intensity images q.sup.n(x, y) 108 (e.g., a gray scale intensity image) and a sequence of depth maps z.sup.n(x, y) 106 that provide 3-D information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Farrer into the combination of Bulman and Strietzel. That is, applying the 2D image and depth image of Farrer to generate the image data of Bulman and Strietzel. The motivation/ suggestion would have been A two-dimensional mesh animation is determined based on motion tracking in the acquired images. The two-dimensional mesh animation is then combined with the depth maps for form three-dimensional mesh animation suitable for rendering (Farrer, abstract).
Regarding claims 25, 32, they are interpreted and rejected under the same reason as claim 17.
Regarding claim 23, Bulman in view of Strietzel and Farrer discloses The method of claim 18.
On the other hand, Bulman in view of Farrer fails to explicitly disclose but Strietzel discloses determining a set of the blendshape weights associated with a generic expression model based on at least the 2D image and at least the 3D image data (Strietzel, “[0096] User input to the processor 102 can comprise data (e.g., 2D image data, partial 3D image data, voice data, text data), user commands (e.g., keyboard, mouse, or touch commands), combinations of the same and the like. [0129] the animation rig comprises a blendshape deformation system. In certain embodiments, blendshapes can be created that explicitly define the position of the vertices for a given head animation or facial expression. Starting from a neutral head pose, individual blendshapes can be added with different weights to create a final expression target. A weighted combination of individual blendshapes can advantageously be used to create substantially life-like facial animation that is smooth and continuous”).
On the other hand, Bulman in view of Strietzel fails to explicitly disclose but Farrer discloses the image data comprises at least the 2D image and at least the 3D depth map (Farrer, “[0007] A two-dimensional mesh animation is determined based on motion tracking in the acquired images. The two-dimensional mesh animation is then combined with the depth maps to form three-dimensional mesh animation suitable for rendering. [0043] As is described above, the output of the 3-D camera 104 comprises a series of frames (indexed by n=1, 2, . . . , N), for example, at 24 or 30 frames per second. The resulting frames can include a sequence of 2-D intensity images q.sup.n(x, y) 108 (e.g., a gray scale intensity image) and a sequence of depth maps z.sup.n(x, y) 106 that provide 3-D information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Farrer into the combination of Bulman and Strietzel, to include all limitations of claim 23. That is, applying the 2D image and depth image of Farrer to the image data of Bulman and Strietzel, in order to determine a set of blendshape weights. The motivation/ suggestion would have been A two-dimensional mesh animation is determined based on motion tracking in the acquired images. The two-dimensional mesh animation is then combined with the depth maps for form three-dimensional mesh animation suitable for rendering (Farrer, abstract).
Regarding claims 30, 36, they are interpreted and rejected under the same reason as claim 23.
Claim 19, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bulman et al. (US 20030051255) in view of Strietzel et al. (US 20090132371) and Farrer et al. (US 20120176379), and further in view of Yuan et al. (US 20120038751).
Regarding claim 19, Bulman in view of Strietzel and Farrer discloses The method of claim 18.
On the other hand, Bulman in view of Strietzel and Farrer fails to explicitly disclose but Yuan discloses wherein the 3D depth map is obtained using a real-time depth sensor (Yuan, “[0004] Another technique to construct a seeing display utilizes 3D depth cameras to capture the 3D depth map of objects in front of the display in real time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yuan into the combination of Bulman and Strietzel, Farrer. That is, applying the 3D depth camera of Yuan to obtain the depth map for the system of Bulman and Strietzel, and Farrer. The motivation/ suggestion would have been After efficient implementation and optimization, the reconstruction methods can run in real time or close to real time, which allows the real-time seeing and interaction ability of the display (Yuan, [0072]).
Regarding claim 26, it is interpreted and rejected under the same reason as claim 19.
Claim 20, 27, 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bulman in view of Strietzel and Farrer, and further in view of Anguelov et al. (US 20080180448).
Regarding claim 20, Bulman in view of Strietzel and Farrer discloses The method of claim 18.
On the other hand, Bulman in view of Strietzel and Farrer fails to explicitly disclose but Anguelov discloses wherein determining animation parameters comprises decoupling the second expression into a rigid motion and a non-rigid motion of the user, wherein the rigid motion is associated with a movement of a position of the face of the user, and wherein the non-rigid motion is associated with a change in expression of the muscles of the user (Anguelov “[0006] The pose deformation component of the model is acquired from a set of dense 3D scans of a single person in multiple poses. A key aspect of the pose model is that it decouples deformation into a rigid and a non-rigid component. The rigid component of deformation is described in terms of a low degree-of-freedom rigid body skeleton. The non-rigid component captures the remaining deformation such as flexing of the muscles”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anguelov into the combination of Bulman in view of Strietzel and Farrer, to include all limitations of claim 20. That is, applying the decoupling deformation of Anguelov to the user face of Bulman in view of Strietzel and Farrer. The motivation/ suggestion would have been it is relatively low dimensional, allowing the shape deformation to be learned automatically, from limited training data (Anguelov, [0006]).
Regarding claim(s) 27, 33, they are interpreted and rejected under the same reason as claim 20.
Claim 21, 28, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bulman in view of Strietzel and Farrer, and further in view of Anguelov et al. (US 20080180448) and Venkatesan et al. (US 20110249864).
Regarding claim 21, Bulman in view of Strietzel, Farrer and Anguelov discloses The method of claim 20.
On the other hand, Bulman in view of Strietzel and Farrer, Anguelov fails to explicitly disclose but Venkatesan discloses wherein the rigid motion is determined, at least in part, on the 3D depth map (Venkatesan, “[0010] In one embodiment, said image processing means is adapted for determining said three-dimensional motion characteristic based on a difference in coordinates of corresponding points on said depth maps”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Venkatesan into the combination of Bulman in view of Strietzel and Farrer, Anguelov, to include all limitations of claim 21. That is, applying the decoupling deformation of Venkatesan to the user face of Bulman in view of Strietzel and Farrer, Anguelov. The motivation/ suggestion would have been to provide a system and method for measurement of three-dimensional motion which can be advantageously used for measuring motion at higher speeds for a given image frame rate (Venkatesan, [0005]).
Regarding claim(s) 28, 34, they are interpreted and rejected under the same reason as claim 21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        7/15/2022